7 The return from the town of Attleborough certified, that two of the members returned were duly elected, and, in relation to the third contained a statement of facts, upon which the selectmen of said town referred the question, whether Israel Hatch, the member thus returned, was duly elected or not, to the determination of the house.
*255The committee on elections, to whom the return was committed,1 at the May session, made the following report thereon,2 at the ensuing January session : —
“ That at a meeting legally held for the choice of representatives, in the town of Attleborough, on the 5th day of May last, it was voted to send three representatives ; that said representatives were balloted for separately; that, at the first two bal-lotings, the two members returned from said town appear to have been duly elected ; that eight several balloting» were had for the choice, of the third representative, at each and all of which the selectmen present and presiding declared, that there was no choice; and that, after these eight balloting,» had been thus completed, the meeting was duly adjourned to the 10th day of May last, when it was, in legal town-meeting, voted to reconsider the vote to send three representatives, and to send but two, and the meeting was then dissolved. At each of the aforesaid eight ballotings, the sitting member, Israel Hatch, Esq, had a plurality of the votes given in. The certificate of the selectmen, by him presented, states this fact, and concludes, conditionally, in the following words: —
‘ If the votes for David Pidge, Lydia Jones, Hannah Pidge, Mary Lathrop, and Redmond Claillin ought not to be counted, on the ground of their ineligibility to the office of representative, then was the said Israel Hatch, Esq,, elected as the third representative to represent said town as aforesaid.’ ’
The committee ascertained, that the entire rejection of the votes for Lydia Jones, Hannah Pidge, Mary Lathrop, and Redmond Claftin, would not, at any one balloting, affect the result. After a patient, investigation, protracted, at the repeated request of the sitting member, a yet further continuance was granted, to give him an opportunity to produce evidence, that he had a majority of the legal votes, at any one balloting; but the only evidence to this effect, by him produced, was the deposition of one Benjamin C. Richardson, which, in the opinion of the committee, is not entitled to credit. As to the eligibility of David Pidge, the committee *256found the evidence to be, that he had the constitutional qualifications, as to property and residence; but that he had been convicted of larceny, and had never received the executive pardon. The committee were of but one opinion, as to the conduct of those voters, who could so trifle with, the elective franchise; but, as the votes, thus given, appear to have been given by legal voters, and as it therefore appeared, that, at no one of the eight ballotings, did Israel Hatch, Esq., have a majority of all the legal voters, voting for representatives for the town of Attleborough, the committee were unanimously of opinion, that said Israel Hatch, Esq., was not duly elected a member of this house, according to the constitution and laws of this commonwealth ; and they report accordingly, that he is not returned a member of this house, to the acceptance thereof ; and that he is not entitled to his seat in the same.”
The report was recommitted,1 and on the thirteenth of February, the committee reported,2 that they had again, at three several sessions, heard the parties and examined the various proofs and allegations adduced by the sitting member, and other persons interested in bis case, and had found no reason to change their former report, which they therefore reported without amendment.
The report was placed among the orders of the day, and on the sixteenth of February was agreed to.3
A resolve, providing for the pay of Mr. Hatch, was after-wards introduced and rejected by the house.4

 49 J. H. 34, 41, 80.


 Same, 193.


 49 J. H. 214.


 Same, 279.


 Same, 293.


 Same, 392.